*142On Petition fob Reheabing.
[En Banc. October 16, 1917.]
Per Curiam.
Since the opinion in this case was filed, a petition has been presented by the appellant, in which complaint is made because the court did not consider more in detail two questions presented in the appellant’s brief and upon the oral argument.
The first of these questions was whether the labeling, marking, and manner of transporting, handling, and delivering the liquor shipment in question was, or should be, regulated by §§ 238, 239, and 240 of the penal statutes of the United States, act of Congress of March 4, 1909, c. 321, 35 Stat. 1136 (U. S. Comp. St. 1916, §§ 10408, 10409, 10410), and whether, under § 8, article 1 of the United States constitution, the provisions of this statute were exclusive of legislation by the states upon the same subject.
The other contention was that, under § 17 of initiative measure No. 3 (Rem. Code, § 6262-17) and the permit issued by the county auditor, the shipment of liquor in question was a permitted one, and therefore a lawful shipment under the laws of the state of Washington, and was not subject to the provisions of the Webb-Kenyon act (act March 1, 1913, e. 90, 37 Stat. 699 [U. S. Comp. St. 1916, § 8739]).
We think both of these questions were sufficiently covered, though in general language, in the original opinion. That opinion was rested upon the recent decision of the Federal supreme court in the case of Clark Distilling Co. v. Western Maryland R. Co., 242 U. S. 311, Ann. Cas. 1917B 845, L. R. A. 1917B 1218. It was there held that the purpose of the Webb-Kenyon act was to prevent the immunity characteristic of interstate commerce from being used to permit the receipt of liquor through such commerce “in states contrary to their laws,” and that the “regulation which the Webb-Kenyon act contains permits state prohibitions to apply to movements of liquor from one state into another.”
*143In this case, the liquor was seized under the provisions of the state law (initiative measure No. 3, Laws of 1915, chap. 2, p. 2; Rem. Code, § 6262-1 et seq.). Whether the Webb-Kenyon act repealed §§ 238, 239, and 240 of the Federal penal statutes is a question not necessary for us to determine, because, if the Webb-Kenyon act divested intoxicating liquor of its character as interstate commerce when it was brought into the state contrary to the laws thereof, it would seem to necessarily follow that it would be subject to the state laws, since it no longer had the character of interstate commerce.
Upon the last question above stated—that the shipment was a permitted one, because a permit had been issued by the county auditor, and was therefore not subject to the provisions of the Webb-Kenyon act—it may be said that, while the permit had been issued, it was not attached to the shipment, as required' by § 18 of initiative measure No. 3 (Rem. Code, § 6262-18). Without a permit being affixed, as required by the statute, it would be a shipment contrary to the laws of the state, and its character as interstate commerce would thereby be divested. In our opinion, we may say again that the Clark Distilling Co. case is controlling.
The petition will be denied.